     Case 3:20-cv-01173-ADC Document 3 Filed 04/17/20 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

 ELIZABETH CABASQUINI RIVERA;                               Civil No. 20-1173 (ADC)
 ELIZABETH RIVERA CRUZ;
 NORBERTO CABASQUINI RIVERA
      Plaintiffs

             v.

 SPIRIT AIRLINES, INC.; INSURANCE
 COMPANY XXX
       Defendants

 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM PURSUANT TO FED.R.CIV.P. 12(B)(6)

To the Hon. Aida Delgado Colón, U.S. District Judge:

      Co-defendant, Spirit Airlines, Inc. (“Spirit”), through the undersigned attorneys, respectfully

moves for the dismissal of all claims for failure to state a claim under Fed.R.Civ.P. 12(b)(6):

I.       Introduction

         Plaintiffs allege they suffered damages for which Spirit is liable because, on September

26, 2018, they were not allowed to remain aboard a flight that was set to fly from Aguadilla,

Puerto Rico to Fort Lauderdale, Florida. The Complaint fails to state a claim under Fed.R.Civ.P.

12(b)(6) for two separate reasons. First, plaintiffs’ claims are time-barred: Spirit’s Contract of

Carriage, which plaintiffs agreed to as a condition of traveling on the airline, requires that any

legal action be filed within six (6) months of the incident giving rise to the claim, which

plaintiffs failed to do. Second, even if the claims were not time-barred, the Complaint should be

dismissed because its allegations fail to state a claim under the pleading standard set out in

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and its progeny.1



1 Spirit filed its Notice of Removal in this case on April 10, 2020, and served plaintiffs’ counsel with copy of the
same. Docket Entry 1. The instant Motion to Dismiss for Failure to State a Claim is being filed within the term of
seven (7) days provided by Fed.R.Civ.P. 81(c)(2)(C).
  Case 3:20-cv-01173-ADC Document 3 Filed 04/17/20 Page 2 of 9




II.    Factual Background

       A. Plaintiffs’ Claims

       On February 21, 2020, plaintiffs, Elizabeth Cabasquini Rivera, Elizabeth Rivera Cruz and

Norberto Cabasquini Rivera (collectively, “plaintiffs”), instituted this action with the filing of a

Complaint in the Court of First Instance of Puerto Rico, Mayagüez Part, Civil Case No.

MZ2020CV00248. Docket Entry (“DE”), 1-1. Spirit removed this case to this court on April 10,

2020 because plaintiffs’ claims fall entirely within the purview of the Airline Deregulation Act

of 1978 (“ADA”), 49 U.S.C. §41713(b)(1). DE 1.

       Plaintiffs claim that, on September 26, 2018, they were supposed to take a Spirit Airlines

flight from Aguadilla, Puerto Rico to Fort Lauderdale, Florida. Docket Entry (“DE”) 1-3, ¶5.

However, they claim that, after boarding the flight, Spirit “discriminated against” a minor who

was accompanying them, and “removed them” from the aircraft “without providing any

explanation or other alternatives to take another flight or travel on another date.” DE 1-3, ¶6.

They also claim that Spirit “refused” to change plaintiffs to “lower-category seats” which, they

say, other passengers were “willing to give up” so that the minor “could sit next to his mother.”

DE 1-3, ¶7. They claim they suffered economic losses, based on alleged “hotel expenses” and

“ticket and rental car deposits.” DE 1-3, ¶8. They also claim they suffered “emotional damages”

because “it was the first time that [co-plaintiff] Elizabeth Cabasquini Rivera could take her minor

son to Disney World.” DE 1-3, ¶9.

       B. Spirit’s Contract of Carriage

       Every airline, railroad, and cruise line provides its services under the terms of a “Contract

of Carriage.” This document is the contractual agreement that a traveler enters into with a carrier

when they purchase a ticket. Transportation of passengers and baggage on flights operated by
                                                                                                  2
  Case 3:20-cv-01173-ADC Document 3 Filed 04/17/20 Page 3 of 9




Spirit are subject to the terms and conditions set forth in its Contract of Carriage (“COC”). See

Exhibit A to attached Affidavit. By purchasing a ticket or accepting transportation, the

passenger agrees to be bound by the terms of the COC. Id. As part of the online booking process,

customers must check a box indicating that they agree to Spirit’s terms and conditions, including

Spirit’s COC, as depicted in Exhibit B to attached Affidavit.

          The COC is also published and publicly available on Spirit’s website. See attached

Affidavit, ¶6.

          Section 13.3 of Spirit’s COC limits the time in which a passenger can bring a claim

against the airline, stating the following: “13.3 Time Limit – No legal action may be brought

by a passenger against Spirit or its directors, officers, employees or agents unless

commenced within six (6) months from the date of the alleged incident.” See Exhibit A to

Affidavit, p. 44 (emphasis ours).

III.      Motion to Dismiss for Failure to State a Claim under Fed.R.Civ.P. 12(b)(6)

       A. Applicable Standard

          Under Fed.R.Civ.P. 12(b)(6), a party may, in response to an initial pleading, file a motion

to dismiss the complaint for failure to state a claim upon which relief may be granted. “To avoid

dismissal, a complaint must provide ‘a short and plain statement of the claim showing that the

pleader is entitled to relief.’” García–Catalán v. U.S., 734 F.3d 100, 102 (1st Cir. 2013) (quoting

Fed.R.Civ.P. 8(a)(2)). The complaint must set forth “factual allegations, either direct or

inferential, regarding each material element necessary to sustain recovery under some actionable

theory.” Romero-Barceló v. Hernández-Agosto, 75 F.3d 23, 28 n. 2 (1st Cir. 1996) (quoting

Gooley v. Mobil Oil Corp., 851 F.2d 513, 514 (1st Cir. 1988)); Segarra v. Santiago Hernández,

2006 WL 572338 at *3 (D.P.R. 2006) (not reported in F.Supp.2d). When ruling on a motion to
                                                                                                   3
 Case 3:20-cv-01173-ADC Document 3 Filed 04/17/20 Page 4 of 9




dismiss for failure to state a claim, a district court must “ask whether the complaint states a claim

to relief that is plausible on its face, accepting the plaintiff's well pleaded factual allegations and

drawing all reasonable inferences in the plaintiff's favor.” Cooper v. Charter Communications

Entertainments I, LLC, 760 F.3d 103, 106 (1st Cir. 2014) (citing Maloy v. Ballori–Lage, 744

F.3d 250, 252 (1st Cir. 2014)) (internal quotation marks omitted).

       However, the court is not obligated to accept plaintiff’s “bald assertions, unsupportable

conclusions, periphrastic circumlocutions, and the like.” Aulson v. Blanchard, 83 F.3d 1, 3 (1st

Cir. 1996). “To cross the plausibility threshold, the plaintiff must ‘plead [ ] factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.’” Cooper, 760 F.3d at 106 (citing Maloy, 744 F.3d at 252). See also, Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). That is, “[f]actual allegations must be enough to raise a right to relief

above the speculative level ... on the assumption that all the allegations in the complaint are true

(even if doubtful in fact)” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

citations and quotation marks omitted).

       “In resolving a motion to dismiss, a court should employ a two-pronged approach. It

should begin by identifying and disregarding statements in the complaint that merely offer legal

conclusions couched as fact or threadbare recitals of the elements of a cause of action.” Ocasio–

Hernández v. Fortuño–Burset, 640 F.3d 1, 12 (1st Cir. 2011) (citing Twombly, 550 U.S. at 555)

(internal quotation marks omitted). That is, the court “need not accept as true legal conclusions

from the complaint or naked assertions devoid of further factual enhancement.” Maldonado v.

Fontanes, 568 F.3d 263, 266 (1st Cir. 2009) (citing Iqbal, 556 U.S. at 678). “Determining

whether a complaint states a plausible claim for relief will ... be a context specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556
                                                                                                     4
  Case 3:20-cv-01173-ADC Document 3 Filed 04/17/20 Page 5 of 9




U.S. at 664–664.

B. Plaintiffs’ claims are time-barred as a matter of law because they failed to file them
   within the time period prescribed by the Contract of Carriage.

          Whether a passenger is bound to a common carrier’s disclaimer of liability incorporated

in the acceptance of the passenger’s ticket turns on the “reasonable communicativeness” test,

which was articulated by the First Circuit as follows:

                 The basic inquiry is whether, and to what extent, a passenger, who
                 in almost all cases does not actually bargain for a particular term or
                 condition of a contract of passage, but who nevertheless accepts or
                 signs the ticket before embarkation, is bound by the fine print of
                 the ticket....” turns on the question: “[d]oes the contract reasonably
                 communicate to the passenger the existence therein of important
                 terms and conditions which affect legal rights?”

          Shankles v. Costa Armatori, S.P.A., 722 F.2d 861, 863-64 (1st Cir. 1983)

          The “reasonableness” of notice under this test is a question of law to be determined by

the court. Shankles, 722 F.2d at 867.

          Courts have applied a two-part analysis. Lousararian v. Royal Caribbean Corp., 951 F.2d

7, 8 (1st Cir. 1991). First, a court must examine the contract and whether its language and

appearance make the relevant provisions sufficiently “obvious and understandable.” Id. Second,

a court must consider “the passenger's ability to become meaningfully informed of the

contractual terms at stake.” Id. at 9. This inquiry “does not depend upon actual knowledge of the

terms in the contract of passage, but focuses instead on the opportunity for such knowledge.” Id.

at 11.2

          In Lousararian, the First Circuit found that a time limitation restriction was valid and the

plaintiff’s claim should be dismissed as untimely as a matter of law. Id at 9-10. It so found even


2 Courts have found that liability disclaimers passed the “reasonable communicativeness” test and granted motions
to dismiss on the pleadings. See e.g., Batiz v. Carnival Corp., 915 F. Supp. 2d 231, 234 (D.P.R. 2012).
                                                                                                               5
 Case 3:20-cv-01173-ADC Document 3 Filed 04/17/20 Page 6 of 9




though the plaintiff denied receiving the portion of the ticket booklet that contained the

limitations provision. Id. The court reasoned that the plaintiff in that case could not have gained

entry on the ship without a ticket. Id. Although the court acknowledged the contract in that case

was “not a model of clarity,” and a common carrier “should strive to be as comprehensible as

possible in alerting passengers to contractually imposed limitations on legal rights,” the contract

was sufficiently clear because “the standard is one of reasonableness, not perfection.” Id at 10.

       The situation at bar is highly similar to the one faced by the Massachusetts district court

in Covino v. Spirit Airlines, 406 F.Supp.3d 147 (D. Mass 2019). In that case, the plaintiff filed a

claim against Spirit because a flight attendant had “stopped her” from using the lavatory “by

yelling, cursing and blocking her passage.” Covino, at p. 147. The Covino court was faced with

the same argument raised here by Spirit as to the timeliness of the claim and with the same text

of Section 13.3 of the COC. After citing Shankles and Lousararian, supra, it held that Spirit

provided adequate notice to the plaintiff, as well as an opportunity to become aware of the

contents of the COC. Covino, at pp. 151-153. The Covino court’s conclusion, thus, applies with

full force to this case: “Spirit's online ticketless booking system reasonably provided [plaintiffs]

notice of the existence of important legal rights incorporated by reference in Spirit's contract of

carriage, including its limitation of liability requiring all claims against Spirit to be brought

within six months.” Id.

       Note that the plaintiff in Covino argued that state law prohibited “contractually shortened

limitations period,” but the court promptly rejected that argument for the following reasons:

               A limitation on the period during which a passenger must bring a
               claim against an airline carrier is … preempted by the ADA with
               respect to airline services as discussed above and expressly
               authorized by DOT regulations. 14 C.F.R. §253.5(b)(2).
               Consequently, such limitations cannot be displaced by state
                                                                                                    6
 Case 3:20-cv-01173-ADC Document 3 Filed 04/17/20 Page 7 of 9




               law. See, e.g., Miller v. Delta Air Lines, Inc., No. 4:11-cv-10099,
               2012 U.S. Dist. LEXIS 48294, 2012 WL 1155138, *4 (S.D. Fla.
               Apr. 5, 2012) (“Plaintiff cannot use Florida law to expand Delta's
               undertaking in the Contract of Carriage by exposing it to claims
               made within five years, rather than the one-year expressly provided
               in the Contract of Carriage.”); O'Connell v. Paquet Cruises, Inc.,
               No. 88-1481-MC, 1989 U.S. Dist. LEXIS 8374, 1989 WL 83205,
               *2 (D. Mass. July 7, 1989) (enforcing a cruise ship's contractually
               shortened claim limitations period incorporated by reference in its
               contract of carriage). Consequently, the six-month limitations
               period in Spirit's COC, which was properly incorporated by
               reference through Spirit's online “ticketless” booking system,
               applies to plaintiff's claims.

   Covino, pp. 153-154 (emphasis ours)

       So, too, here. The time limitation provision of Spirit’s COC is clear and easy to

understand on its face, and passengers have ample opportunity to become informed as to the

specific terms of the contract since they are required to indicate their assent as part of the

booking process. The alleged incident occurred on September 26, 2018, but plaintiffs did not file

their legal action in state court until February 21, 2020, well after the 6-month limitations period.

Accordingly, the Complaint should be dismissed with prejudice.

   C. Assuming, arguendo, that plaintiffs’ claims were not time-barred, the Complaint
      should be dismissed under Fed.R.Civ.P. 12(b)(6) because it fails the Iqbal test.

       Plaintiffs’ allegations are limited to the following: they were “removed” from a flight

because Spirit “discriminated” against a “minor” who was accompanying them, and Spirit did so

“without providing any reason or explanation” despite the fact that “other passengers” were

allegedly “willing to give up their seats” so that “the minor could sit next to his mother.” That is

the only conduct that plaintiffs impute to Spirit in this case.

       The sufficiency of plaintiffs’ allegations must be evaluated in the context of the wide

discretion that courts have afforded airlines in how they conduct their operations. “[T]he airline

                                                                                                   7
  Case 3:20-cv-01173-ADC Document 3 Filed 04/17/20 Page 8 of 9




industry must be accorded great leeway and discretion in determining the manner in which it

may be operated most safely.” Murnane v. American Airlines, Inc., 667 F.2d 98, 101 (D.C. Cir.

1981), citing Usery v. Tamiami Trail Tours, Inc., 531 F.2d 224, 236 n. 30 (5th Cir. 1976).

Indeed, while not unfettered, “[t]he discretion given an airline to refuse to transport a passenger

is ‘decidedly expansive.’” Hansen v. Delta Airlines, 2004 U.S. Dist. LEXIS 4150, p. 31, 2004

WL 524686 (N.D. Ill. Mar. 17, 2004), citing Rubin v. United Airlines, Inc., 96 Cal.App.4th 364,

367 (2002) and O'Carroll v. American Airlines, Inc., 863 F.2d 11, 12 (5th Cir. 1989). “This

deference to the airline’s judgment is understandable in light of the fact that the airline must

often make such decisions on the spur of the moment, shortly before the plane takes off, and

therefore without the benefit of complete and accurate information.” Doe v. Delta Airlines, Inc.,

129 F.Supp.3d 23, 39 (S.D.N.Y. 2015) (citations omitted).

        In the instant case, for starters, the allegation of “discrimination” against the minor (who

is not even a plaintiff) is entirely conclusory and should thus be disregarded by the court. There

are no facts supporting the alleged “discrimination” against the minor, much less an

identification of what was the alleged basis, if any, to discriminate against him. Moreover,

plaintiffs fail to identify the illegal act(s), if any, in which Spirit allegedly engaged here, let alone

provide any facts to support an inference that Spirit engaged in misconduct sufficient to assert a

legal claim and/or to entitle them to any relief. They claim they suffered economic damages

pertaining to “hotel reservations” and “tickets,” but fail to link such losses to any misconduct by

Spirit. Even worse, although there are three plaintiffs, they fail to specify who (if any of them)

bore the cost of those alleged economic damages. They further claim $40,000.00 in emotional

damages because it was “the first time” that one of the plaintiffs could take her minor son “to

Disney World.” Once again, plaintiffs fail to link the alleged emotional damages to any illegal
                                                                                                       8
 Case 3:20-cv-01173-ADC Document 3 Filed 04/17/20 Page 9 of 9




conduct identified in the Complaint, let alone specify on behalf of which plaintiff, if any of them,

such damages are being sought.

       In sum, plaintiffs have failed to show that they are “entitled to relief,’” García–Catalán,

supra, nor the elements necessary “to sustain recovery under some actionable theory.” Romero-

Barceló, supra. Much less have they pleaded facts that would allow the court “to draw the

reasonable inference that [Spirit] is liable for the misconduct alleged,” let alone identify any such

misconduct. Iqbal and Cooper, supra.

       Accordingly, even assuming that plaintiffs’ Complaint was timely filed, it should be

dismissed for failure to state a claim pursuant to Fed.R.Civ.P. 12(b)(6).

   IV. Conclusion

       For the reasons briefed herein, Spirit respectfully requests the dismissal of the Complaint

pursuant to Fed.R.Civ.P. 12(b)(6).

       Respectfully Submitted, this 17th day of April, 2020.

       Certificate of Service: We certify that, on this day, the foregoing was served
electronically on plaintiffs’ counsel, Norana Sánchez Alvarado, despacholegalnsa@gmail.com.

                                                    Attorneys for Spirit Airlines




                                                    ________________________
                                                    PO Box 195075
                                                    San Juan, PR 00919-5075
                                                    Tel.: (787) 523-3434; Fax: (787) 523-3433
                                                    jcasillas@cstlawpr.com
                                                    jnieves@cstlawpr.com

                                                    s/JUAN J. CASILLAS AYALA
                                                    USDC PR NO. 218312

                                                    s/JUAN C. NIEVES GONZÁLEZ
                                                    USDC PR No. 231707

                                                                                                   9
